 362DECISIONSOF NATIONALLABOR RELATIONS BOARDGibson ProductsCompany ofWashington Parish,La., Inc.andRetailClerks Union, Local \o. 390 ofBogalusa,Louisiana,affiliated with Retail ClerksInternationalAssociation, AFL-CIO. CaseI5-CA-3244August 27, 1970SUPPLEMENTAL DECISION AND ORDERBY MEMBERSMCCULLOCH, BROWN, ANDJENKINSOn September 24, 1968, the National LaborRelations Board issued its Decision and Order in theabove-entitled proceeding,' finding that theRespondent had engaged in and was engaging incertain unfair labor practices in violation of Section8(a)(1) and (5) of the National Labor Relations Act,as amended, and ordering the Respondent to ceaseand desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act,including bargaining with the Union.On June 16, 1969, the Supreme Court of theUnited States issued its opinion inN.L R B v. GisselPacking Company,'in which it laid down certainguidelines relating to the finding of violations ofSection 8(a)(5) and to the issuance of bargainingorders based upon such violations and uponviolations of other sections of the Act. Thereafter theUnited States Court of Appeals for the Fifth Circuitremanded the instant proceeding to the Board forreconsideration in the light of that Court's decision inN.L.R.B. v. American Cable Systems, Inc., 414F.2d66, which followedGisselOn August 19, 1969, theBoard informed the parties that the Board wouldreconsider its 8(a)(5) finding and the bargaining orderin this case and invited the parties to file statementsof position. Such statements have been filed by theGeneral Counsel and RespondentPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.In its initial decision the Board found that theRespondent violated Section 8(a)(1) by: (1)interrogating employees regarding their unionmeetings, who attended, and what they hoped to gainfrom the Union; (2) creating the impression ofsurveillance by telling the employees their meetingsand who attended were known to Respondent'sofficials; (3) threateningto eliminate"special favors"and by eliminating special favors such as the right tocharge drugs;and (4)attemptingto induce theemployees to abandon the strikeand negotiate'172NLRBN 233j395 U S 575-1969)directly with and receive the benefits sought from theRespondent without the intervention of the Union.The Board also found that at the time of its originalbargaining request the Union represented a majorityof the Employer's employees in an appropriate unitand was entitled to recognition as their exclusivecollective-bargaining representative, and further thatthe Employer, by insisting upon an election in theabsence of a good-faith doubt and employing the timethus gained to dissipate the Union's majority,violated Section 8(a)(5), and issued a bargainingorder.In view of the Supreme Court's opinion inGnsel,we do not rely upon our earlier finding that theRespondent violated Section 8(a)(5) b} refusing tobargain with the Union in the absence of a good-faithdoubt of the Union's majority status We find, rather,that by refusing to bargain with the Union and byengaging in a series of unfair labor practices toundermine the Union's majority status theRespondent violated Section 8(a)(5) These violationswere not in any sense minimal but are such as strikeat the very heart of a union's representative capacitywith widespread and persistent effects. The coerciveeffects of Respondent's unlawful acts cannot beeliminated by traditional remedies, and were of anature as to make a fair election doubtful, if notimpossible. Under these circumstances, the purposesof the Act can best be effectuated by reliance on theemployees' desires for union representation asexpressed by their signed authorization cards ratherthan on the results of an election conducted in anemployer-contaminated atmosphere. Accordingly,we find that the order previously issued to remedy theRespondent's unfair labor practices is appropriate toremedy the violations found, and we shall affirm itIn reaching the conclusion that a bargaining orderiswarranted, we have considered the position of theCourt of Appeals for the Fifth Circuit as set forth inN L R.B. v. American Cable Systems, Inc., 427F.2d446, decided subsequent to the remand in the instantcase. In that decision the court stated that underGisselno bargaining order should issue unless atthetime such an order is directedthe Board "finds theelectoral atmosphere unlikely to produce a fairelection . .." We respectfully disagree. In our view,the holding of the court misconceives the rationale oftheGisseldecision and would render a bargainingorder inappropriate in a large majority of the caseswhere the Supreme Court sanctioned its use.InGissel,the Supreme Court affirmed, withoutqualification, the settled principle that a bargainingorder is not rendered inappropriate by thecircumstances that a union has, or may have, lost itsmajority status between the time of the commissionof the employer's unfair labor practices and theBoard's decision. The Court stated (395 U.S. at 610):We have long held that the Board is not limited toa cease-and-desist order in such cases, but hasauthority to issue a bargaining order without first185 NLRB NO. 74 GIBSON PRODUCTS COMPANY363requiring the union to show that it has been ableto maintain its majority status SeeN L R B. v.Katz,369 U.S. 736, 748, n. 16 (1962),N L.R.B.v.P Lorillard Co.,314 U S. 512 (1942). And wehave held that the Board has the same authorityeven where it is clear that the union, which oncehad possession of cards from a majority of theemployees, represents only a minority when thebargaining orderis entered.Franks Brothers Cov.N.L R B, 321U S 702 (1944). We see noreason now to withdraw this authority from theBoard. .For, the Court added(id.at 610-611):If theBoardcould enter only a cease-and-desistorder and direct an election or a rerun, it would ineffect be rewarding the employer and allowinghim "to profit from [his] own wrongful refusal tobargain,"Franks Brothers, supra,at 704, whileat the same time severely curtailing theemployees' right freely to determine whether theydesire a representative The employer couldcontinue to delay or disrupt the election processesand put off indefinitely his obligation to bargain;and any election held under these circumstanceswould be unlikely to demonstrate the employees'true undistorted desires.The Court, inGissel,also rejected theconsideration, which appears to underlie the decisionof the court of appeals, that, to impose a bargainingorder on employees who may not now desire theunion,"is an unnecessarily harsh remedy thatneedlessly prejudices employees' Section 7 rights"(395 U.S at 612). The Court stated(ibid ):Suchan argumentignores that a bargainingorder is designed as much to remedy past electiondamage as it is to deter future misconduct. If anemployer has succeededin undermininga union'sstrength and destroying the laboratory conditionsnecessary for a fair election, he may see no needto violate acease-and-desist order by furtherunlawful activity. The damage will have beendone, and perhaps the only fair way to effectuateemployee rights is to reestablish the conditions asthey existed before the employer's unlawfulcampaign...The Court added(id.at 613):There is, after all, nothing permanent in abargaining order, and if, after the effects of theemployer's acts have worn off, the employeesclearly desire to disavow the union, they can do soby filing a representation petition .These excerpts fromGissel,in our view, make itplain that the Supreme Court fashioned no differentrule for authorization card cases from that which itapplies in other cases where the union has lost itsmajority statusas a resultof the employer's unfairlabor practices and the time required for the Board to"catch-up" with that unlawful action. In the former,no lessthan thelatter, the Court held that the Boardcould properlyimpose a bargainingorder eventhough the union may not in fact represent a majorityof the current employee complement. It follows,therefore, that in determining whether the employer'sunfair labor practices are of such a nature as topreclude a fair election and thus necessitate abargaining order based on a past card showing ofmajority status, the situation must be appraised as ofthe time of the commission of the unfair laborpractices, and not currently. For, in virtually everycase, by the time a Board decision is reached, there islikely to be sufficient employee turnover and otherchanges to make it arguable, where the employer hasmeanwhile refrained from committing new unfairlabor practices, that an election held now would befree of the taint of the old unfair labor practices. But,the union and the employees then supporting it wereentitled to an election at an earlier time, and, if theemployer's original unfair labor practices were ofsuch a nature as to deprive them of an election at thattime, to permit one now, when the union's supporthas been unlawfully dissipated, "would in effect berewarding the employer and allowing him `to profitfrom [his] own wrongful refusal to bargain."'Gissel,supra,395 U.S. at 610.3The propriety of our interpretation ofGisselisconfirmed by a consideration of the Supreme Court'sultimate disposition of the four cases involvedtherein. Thus, the Court held that a bargaining orderwould be appropriate in either of two situations(1)where the employer's unfair labor practices are so"pervasive" and "coercive" that it is the onlyeffectivemeans of remedying those unfair laborpractices; or (2) where the unfair labor practices,though less substantial, are nevertheless such that"the Board finds that the possibility of erasing theeffects of past practices and of ensuring a fair election(or a fair rerun) by the use of traditional remedies,though present, is slight and that employee sentimentonce expressed through [authorization] cards would,on balance, be better protected by _a bargainingorder. .." 395 U.S. at 614-615. InSinclair,one ofthe four cases involved inGissel,the Court concludedthat theBoard'sfinding "that the employer's threatsof reprisalwereso coercive that,even in the absenceof a Section 8(a)(5) violation,a bargaining orderwould havebeen necessaryto repair the unlawfuleffect ofthose threats" was sufficient to satisfy thefirststandard,and enforcedthe Board's bargainingorder withoutmore(id.at 615,620). In the remainingthree cases, the Courtconcludedthat theBoard hadmade nosimilar finding,nor haditmade a findingwhich would satisfy the secondstandard,since its"current practice at the time required it to phrase itsfindings in termsof an employer's good- or bad-faithdoubts"(id.at 616). Accordingly,it remanded thosecasesto theBoard forfurther findings,adding, "[w]eThe Court spc iii ,tlh noted that an empio%er s nil PaMul umduU ohfLhcause, an eleLuon to he ,et ,tsidk does more than sun ph deli% his bargainingobligationThe Lmplo\er' i,tn a.elIeLt the outcome of a ruun elei.uon h.dela,inn tdLttc, for lieu re, short I It th1. Ionae.r the time bettteen t taintedelewon and a rerun the lesser ar. thL union , thanLe, of retching theoutcome of the Imt elci.ton 19^ LI S at 611 In 30 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDthink it possible that the requisite findings wereimplicit in the Board's decisions below to issuebargainingorders"(ibid ).Theforthwithenforcement of the bargaining order inSinclairandthe suggestion that all the ingredients for sbargaining order were already present in the otherthree cases serves in our opinion, to confirm that theSupreme Court contemplated that the propriety of abargaining order would be judged as of the time ofthe commission of the unfair labor practices and notin the light of subsequent events.SUPPLEMENTAL ORDERBased on the foregoing, and the entire record inthis case, the National Labor Relations Board herebyaffirms its Order issued in this proceeding onSeptember 24, 1968.